Relatrix relies upon Section 6, Article IV of the Constitution, and contends it was the mandatory duty of the respondents "by virtue of Sections 12223-21 and 12223-30, General Code, and said constitutional provision, to retry the case, and to prepare, render and cause to be entered, a decision therein by opinion and entry, because the same was appealed to it for a trial de novo."
The extraordinary writ of mandamus may not be employed as a substitute for appeal. 25 Ohio Jurisprudence, 1013, Section 34;State, ex rel. Barner, v. Marsh, Clerk, 120 Ohio St. 222,165 N.E. 843.
The demurrer to the amended petition is sustained and a writ of mandamus is denied.
Writ denied.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART, ZIMMERMAN and BETTMAN, JJ., concur. *Page 25